From the evidence submitted and the stipulations entered into between the parties, I have come to the following determination :
The petitioner in this case had been paid temporary disability at the rate of $11 per week from April 25th, 1925, to August 9th, 1925. It was admitted between the parties that this was all the temporary compensation to which the petitioner was entitled. The only other question involved was the extent of the permanent disability as the result of the injury to the left forearm. The respondent had paid the petitioner fifteen per cent, loss of function of the left hand, and then re-opened the case at the expiration of those payments and agreed to pay the petitioner twenty per cent loss of function of the said hand.
From the medical evidence submitted, I have come to the conclusion that the permanent loss of function sustained of the left hand by the petitioner was twenty per cent., and an •agreement having been entered into between the parties at an informal hearing on that basis, it is my opinion that the formal petition should be dismissed.
sK ❖ ❖ ❖ ❖ * *
Charles E. Corbin,

Deputy Commissioner.